DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 11-16, in the reply filed on 08/30/2021 is acknowledged. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 (as well as dependent claims 13-16 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second adapting step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lowest water temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the packing preparing step" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the packing step" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ratio" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recited the limitation, “the packing step of packing the fish in a waterless state in an environment where the lowest water temperature…” which is vague and indefinite. It is not clear how the lowest water temperature would be constantly maintained if the fish are packed in a waterless state. A review of the specification, page 16, shows that “the fish whose hibernation is induced are packed by means of the solid type oxygen generating material and the refrigerant and are then 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUDO DAISUKE et al. (JP 2014161239 A; hereinafter Kudo).
Regarding claim 11 Kudo teaches:
A method for packing fish so as to transport the fish in a state of being alive. (abstract)
The second adapting step of gradually decreasing a water temperature from an initial water temperature to the lowest 15water temperature. (See Fig. 4 T1-T2); (Page 6); (C) the flatfish 1A housed in the basket or net is pulled up from the seawater 31 of the first water tank 21 by pulling up the basket or net, as shown in FIG. during cold acclimation temperature T seawater 32 of the second water tank 22 which is maintained at a constant temperature in .sub.B, it is moved immediately quenching the flounder 1A.
The packing preparing step of maintaining the lowest water temperature for a given time. (See Fig. 4 T2); (Page 6); (D) in the seawater 32 of the second tank 22 in which the flounder 1A is maintained at a constant temperature at the low temperature acclimation temperature T .sub.B ,the second time τ .sub.2 = 4 to 8 hours, resting in the absence of light.
The packing step of packing the fish in a waterless state in an environment where the lowest water temperature is 20constantly maintained, wherein a given amount of oxygen is injected into a packing box in the packing step. (See Fig. 3 #23, 24, 44, 231, 232); (Page 4)
Regarding claim 12 Kudo, as shown above, discloses all of the limitations of claim 11. Kudo further teaches:
Wherein the second 25adapting step repeatedly performs a process of decreasing the water temperature by a given value until the water temperature reaches the lowest water temperature and then maintaining the water temperature for a given time, and the ratio of decreasing the water temperature is 50C/hour or 30under. (Page 8); (B) As shown in Comparative Example 5 of Table 2, when the cooling rate was 0.3 ° C./hour, the anhydrous survival time was 26 hours, and the resuscitation experiment after 24 hours resulted in 2 resuscitation and 1 death ( Resuscitation rate 67%). On the other hand, as shown in Comparative Example 6, at a cooling rate of 2 ° C./hour, the anhydrous survival time was 27 hours, and in the resuscitation experiment after 24 hours, the result was 3 tail resuscitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of SHIMABUKURO IZURU et al. (WO 2017047583 A1; hereinafter Shimabukuro).
Regarding claim 13 Kudo, as shown above, discloses all of the limitations of claim 11. Kudo further teaches:
Wherein the fish are olive flounder. (Page 5) considering the biological property values of these Japanese flounder, and further examining the experimental conditions that resulted in a long survival time in the following examples, in hibernation induction method according to the embodiment of the invention.
Kudo does not explicitly teach the claimed temperature and maintenance hours. Shimabukuro teaches:
An initial water temperature of 15°C for 6 to 10 hours. (Page 8). The upper limit temperature R1U is preferably 25 ° C, more preferably 20 ° C, and more 
The lowest water temperature ranges between 3 and 5°C for 12 to 24 hours. (Page 12) The lower limit temperature R2L is preferably 0 ° C, more preferably 2 ° C. Maximum temperature R2U is preferably + 6 ° C, more preferably + 5 ° C. This temperature range is a suitable temperature range for inducing a hypopnea state, particularly in flounder fish (…) The time for the acclimation process is not particularly limited, but is usually 1 to 24 hours, preferably 2 hours or more, preferably 18 hours or less.
Kudo in view of Shimabukuro does not explicitly teach, maintaining the fish at a water temperature of 12°C for 12 to 16 hours, at a water temperature of 8°C for 6 to 10 hours. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include maintaining the fish at a water temperature of 12°C for 12 to 16 hours, at a water temperature of 8°C for 6 to 10 hours since Shimabukuro
Regarding claim 14 Kudo, as shown above, discloses all of the limitations of claim 13. Kudo does not teach. Shimabukuro teaches:
Wherein in the packing step, an oxygen concentration injected into the packing box is greater than 45% and less than 55%. (Page 13) The oxygen gas concentration in the live fish transport member can be measured by using an oxygen concentration measuring device and inserting the tip of the oxygen detector into the accommodation space. The oxygen gas concentration at the start of the anhydrous transport process in the atmosphere in the live fish transporting member is preferably 35% by volume or more, more preferably 40% by volume or more, more preferably 60% by volume or more, more preferably 70% by volume or more.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the oxygen concentration in the shipping container of Kudo to incorporate the preferred oxygen concentration, as disclosed by Shimabukuro in order to gain the advantages of increasing the survival rate of the flounders in transport, and since discovering the workable or optimal ranges involves only routine skill in the art.	
Regarding claim 15 	Kudo, as shown above, discloses all of the limitations of claim 11. Kudo further teaches:
Individually packing the fish in a packing container. (See Fig. 3 #1A, 1B, 23); (Page 7) 
Injecting oxygen into the container and sealing the holes adapted to inject the oxygen into the container. (Page 7) When the gas is injected and the oxygen injection is completed, the two small holes may be closed with a sealing tape or the like.
Kudo does not explicitly teach. Shimabukuro further teaches:
Individually packing the fish in a packing container. (See Fig. 2 #20); (Page 5) the size and shape of the tray 20 can be appropriately set according to the size and shape of the live fish placed on the tray 20.
Packing one or more packing containers in a bulk box and sealing the bulk box. (See Fig. 3 #100); (Page 6) a packaging body 100 in which the live fish F is accommodated in the live fish transport container 1 is configured by closing the opening of the container main body 10 that accommodates four trays 20 on which the live fish F is placed, with a lid 50. Is done.
Punching one or more holes onto the bulk box and injecting oxygen into the bulk box. (See Fig. 3 #51, 52); (Page 19) next, oxygen gas was supplied into the live fish transport container 1 from the lid through hole 51, which is a through hole near the tail side of the flounder F in the lid 50.
Sealing the holes adapted to inject the oxygen into the bulk box. (See Fig. 3 #51, 52); (Page 19) 
And packing the bulk box in an insulating material. (Page 24) The live fish transport container 1 containing the flounder F obtained in the above procedure is placed on a live fish transport truck (refrigerated car)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method for transporting fish, as taught by Kudo, to incorporate the teachings of Shimabukuro in order to gain the advantages of increasing the survival rate of flounders in transport.	
Regarding claim 16 	Kudo, in view of Shimabukuro, as shown above, discloses all of the limitations of claim 13. Kudo further teaches:	
Diagonal directional holes for injecting oxygen. (See Fig. 3); (Page 7) In addition to the structure shown in FIG. 3, the storage box 23 is provided with two small holes for gas exchange. A nozzle similar to the gas introduction pipe 44 shown in FIG. When the gas is injected and the oxygen injection is completed, the two small holes may be closed with a sealing tape or the like.
Kudo does not explicitly teach a bulk box with holes. Shimabukuro further teaches:
Wherein the holes for injecting the oxygen into the bulk box are formed in a diagonal direction with respect to the surface of the bulk box. (See Fig. 3, #51, 52); (Page 5) A lid through hole 51 is formed in the vicinity of an arbitrary corner of the lid 50, and a lid through hole 52 is also formed in the vicinity of the corner on the diagonal side of the corner.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method for transporting fish, as taught by Kudo, to incorporate the teachings Shimabukuro in order to gain the advantages of increasing the insulation of the transport container correlating to a higher survival rate of flounders in transport.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is deemed pertinent because it relates to live fish transport.
COMANDANTE BONIFACIO F JR (WO 2005039280 A1)
DELANGLE ARNAUD (FR 2883263 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRITTANY A LOWERY/Examiner, Art Unit 3644                

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644